F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           DEC 11 2000

                                 TENTH CIRCUIT                       PATRICK FISHER
                                                                               Clerk



 JEFFREY S. COLLIER,

          Plaintiff-Appellant,
                                                        No. 00-3139
 v.
                                                (D.C. No. 00-CV-3031-GTV)
                                                          (Kansas)
 LT. STENSING, Disciplinary
 Administrator,

          Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL, and BRISCOE, Circuit Judges.


      Jeffrey Collier, a pro se state prisoner, brought this action under 42 U.S.C.

§ 1983 alleging that he was deprived of his due process and equal protection

rights during a prison disciplinary hearing. Following the hearing, Mr. Collier


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
was given a sanction of ten days in disciplinary segregation and a $10 fine. The

district court dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii),

which authorizes the dismissal of a case prior to service of process if the court

determines that the action fails to state a claim upon which relief can be granted.

Mr. Collier appeals and we affirm.

      On appeal Mr. Collier contends that he had a liberty interest in connection

with disciplinary segregation arising from the applicable state regulations, and

that the hearing officer denied him due process in connection with this interest by

refusing to consider relevant evidence or allow him to have an evidentiary hearing

to question witnesses. 1

      In Sandin v. Conner, 515 U.S. 472 (1995), the Supreme Court rejected the

notion that a liberty interest can arise on the basis of the language of a particular

regulation and focused instead on the nature of the deprivation, holding that while

“States may under certain circumstances create liberty interests which are

protected by the Due Process Clause[,] . . . these interests will be generally

limited to freedom from restraint which, while not exceeding the sentence in such

an unexpected manner as to give rise to protection by the Due Process Clause of

its own force, nonetheless imposes atypical and significant hardship on the inmate


      1
        Mr. Collier alleged no facts in support of his equal protection claim
below, and has offered no argument in support of it on appeal. Accordingly, we
do not consider it further.

                                          -2-
in relation to the ordinary incidents of prison life.” Id. at 483-84.

      In determining that the confinement at issue in Sandin did not constitute the

type of atypical, significant deprivation giving rise to a protected liberty interest,

      the Court carefully examined the specific conditions of the prisoner’s
      confinement. The Court determined that the prisoner’s conditions
      essentially “mirrored those conditions imposed upon inmates in
      administrative segregation and protective custody,” so the prisoner’s
      “confinement did not exceed similar, but totally discretionary,
      confinement in either duration or degree of restriction.”

Perkins v. Kansas Dep’t of Corrections, 165 F.3d 803, 808-08 (10th Cir. 1999)

(quoting Sandin, 515 U.S. at 486). While Mr. Collier correctly observes that the

circuits have differed in characterizing the comparison required by Sandin, we

need not address the issue here. See, e.g., Hatch v. District of Columbia, 184
F.3d at 846, 851 (D.C. Cir. 1999) (comparing cases). In this case, Mr. Collier

asserts that the atypical and significant hardship he suffered was administrative

segregation per se, an argument clearly contrary to Sandin’s statement that

“[d]iscipline by prison officials in response to a wide range of misconduct falls

within the expected perimeters of the sentence imposed by a court of law,” 515
U.S. at 485, and therefore does not impose “atypical and significant hardship on

the inmate in relation to the ordinary incidents of prison life,” id. at 484.

Mr. Collier has not alleged the creation of a liberty interest entitled to due process

protection. Consequently, the district court did not abuse its discretion in denying

him an evidentiary hearing.

                                          -3-
      We AFFIRM the judgment of the district court. 2

                                     ENTERED FOR THE COURT


                                     Stephanie K. Seymour
                                     Chief Judge




      2
        Mr. Collier is reminded that he must continue making payments on the fee
for his appeal until the entire fee has been paid.

                                       -4-